DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-50, 52, 53, 56, 64, and 65 have been cancelled.  Claims 51 and 66 have been amended.  
	Claims 51, 54, 55, 57-63, 66, and 67 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 51, 54, 55, 57-63, 66, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomis et al. (Avian Diseases, 2004, 48: 813-822), in view of each Dow (Expert Opin. Drug Deliv., January 2008, 5: 1-16), Gowen et al. .  
In making the instant rejection it is noted that the instant method of increasing hatchability/reducing hatchling mortality requires the single step of in ovo administration of the recited immunomodulator.  This single method step is enough to stimulate the innate immune system and confer increased hatchability to an eventual challenge of the embryonated eggs by E. coli.   The instant method does not depend on an E. coli challenge step for completeness.  The effect of immunomodulator administration on hatchability is the same regardless of whether the embryonated eggs are challenged with a pathogen or not.  Furthermore, it is noted that the instant claims do not require the step of exposing the egg to E. coli.
 
Gomis et al. teach a method of eliciting innate immune responses in chickens, the method comprising in ovo administering 50 µg of CpG ODNs to an embryonated egg at day 18 of incubation, wherein the egg is not exposed to E. coli (i.e., prior to exposure to E. coli.  Gomis et al. teach increased survival to challenge by E. coli for chickens that received CpG ODN in ovo due to induced systemic protective innate immune responses (claims 51 and 63) (see Summary; p. 820; p. 821, column 1).  As evidenced by Sharma, 18-day old embryos are immunocompetent and capable of developing immune responses upon inoculation; thus, immunity is developed by the embryos themselves provided that they are inoculated at incubation day 18 (see Abstract, column 2, lines 2-11 and line 58 through column 3, line 13).  Thus, although not specifically taught, the method of Gomis et al. must necessarily confer increased eventual challenge of embryonated eggs by E. coli as compared to control embryonated eggs not administered CpGs (claim 51) because all that is required to achieve such is to elicit innate immune responses by administering CpG ODNs to embryos at incubation day 18.  
Gomis et al. do not teach cationic liposomes (claim 51) nor do they teach pMB75.6 (claims 51 and 66).  However, they do teach the necessity of encapsulating the CpG ODNs for slow release (p. 820, paragraph bridging columns 1 and 2).  Dow and Gowen et al. teach that CpG ODNs themselves stimulate the innate immune responses and that encapsulating them into cationic liposomes (CLDCs) enhances their capacity to activate the innate immune responses (see Dow, Abstract; p. 3; see Gowen et al., paragraph bridging p. 165 and 166).  Thus, modifying Gomis et al. by encapsulating the CPG ODNs into cationic liposomes would have been obvious to one of skill in the art with the reasonable expectation that doing so would enhance the innate immune responses.  Furthermore, Dow teaches that, similar to CpGs CLDCs, plasmid CLDCs DNA are able to elicit substantial innate immune responses (see paragraph bridging p. 3 and 4; p. 4, first paragraph).  Zaks et al. teach that extruded liposomes consisting of DOTIM and cholesterol can be used with both plasmid DNA (pMB75.6) and CpG ODNs (p. 7335, column 2; p. 7336, column 1, second to last paragraph and paragraph bridging columns 1 and 2; p. 7341, column 2, first and second full paragraphs).  Gowen et al. teach that extruded CLDCs consisting of DOTIM, cholesterol, and plasmid pMB75.6 induce potent protective innate immunity (claims 51, 54, 55, 60, and 66) (see Abstract; p. 166, paragraph bridging columns 1 and 2; p. 170, column 2, second full paragraph).  Thus, replacing the cationic liposomes encapsulating E. coli challenge.  
Gomis et al., Dow, Gowen et al., and Zaks et al. do not teach the doses recited in claims 51, 61 and 62.  However, Gomis et al. teach that the high dose of 50 µg was used to compensate for the possible degradation of CpGs in the amniotic cavity (p. 816, column 2, second full paragraph).  Zaks et al. teach that cationic liposomes protect the encapsulated CpGs from degradation (p. 7335, column 2, second paragraph).  Dow teaches that using CLDCs results in marked potentiation (10 to 100-fold) of innate immune responses over naked CpGs (p. 3, last paragraph; p. 4, second paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that doses at least 10-fold lower than 50 µg would be required when using CLDCs.  Absent evidence of unexpected results, one of skill in the art would have found obvious to use routine experimentation and vary the administered dose with the intent of optimizing the results.
With respect to claim 66, absent evidence of unexpected results, one of skill in the art would found obvious to vary CPG to lipid ratio to optimize the liposomal composition for CpGs loading and protection from degradation.
Gomis et al., Dow, Gowen et al., and Zaks et al. do not teach a vaccine against Marek’s disease virus (claims 57-59 and 67).  Sharma et al. teach in ovo administration of a vaccine against Marek’s disease to provide protection against Marek’s disease which is a leading cause of economic loses in poultry, wherein administration is at 
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
4.	The arguments not addressing the combination of all cited references are not found persuasive because none of the references/subcombination of references has to teach each and every claim limitation.

	The argument that one of skill in the art would not have replaced Gomis’ CpG with Zak’s plasmid is not found persuasive because it is just an argument not supported by any evidence.
	Just because Gomis’ CpG already worked does not mean that improving Gomis’ method would not have been obvious in view of the cited prior art teaching that encapsulating CpG ODNs into cationic liposomes enhances their capacity to activate the innate immune responses.  Thus, adding liposomes is not redundant.
	Furthermore, the instant rejection is not based on further adding pMB75.6.  The rejection is based on replacing CLDCs comprising Gomis’ CpG with CLDCs comprising pMB75.6, as the prior art teaches that CLDCs comprising pMB75.6 are very potent inducer of innate immunity.  
8+ responses is not material to the instant rejection.  This is because the rejection is based on stimulating innate immune responses, not the CD8+ adaptive immune responses.  Zaks teaches that CLDCs comprising pMB75.6 stimulate innate immunity (see Abstract; p. 7335; p. 7337, column 2, second to last paragraph).  Because of their ability to potently stimulate innate immunity, Zaks further uses the CLDCs comprising pMB75.6 as adjuvants for peptide/protein vaccines. 

	The applicant argues that Gowen discloses the opposite of Zacks, supporting the pathogen-dependent unpredictability.
	This is not found persuasive.  Similar to Zacks, Gowen teaches that the CLDCs comprising pMB75.6 are potent stimulators of innate immune responses (paragraph bridging p. 165 and 166; p. 170, column 2, second full paragraph).  Gowen does not teach the opposite of Zacks and thus, does not support the argument of unpredictability.

	The applicant argues that Rankin concludes that not all CpGs could stimulate in vitro proliferation of chicken lymphocytes.  The applicant argues that it is clear from Rankin that neither the number nor the sequence itself could predict lymphocyte proliferation. 
	This is not found persuasive.  Firstly, Rankin was cited in response to applicant’s providing Li as evidence that it is not predictable that a particular CpG will be immunostimulatory in any species.  Rankin provides evidence that two of the three specific CpGs taught by Li CpG are active in chickens.  Secondly, an obviousness-type not an absolute expectation of success.  Rankin tested 30 oligonucleotides, out of which, five had no CpG motifs (see Table 1).  Thus, there are 25 immunostimulatory oligonucleotides, out of which 14 (i.e., 56%) stimulate the proliferation of chicken lymphocytes (see Table 2).  This indicates reasonable expectation of success.  
Furthermore, plasmids have an abundance of different CpG motifs and there is no evidence of record that the different CpG motifs do not include those capable of stimulating chicken innate immune responses.  As evidenced by Warner (Protocols Reviews, 2008), pMB75.6 comprises 288 CpGs and thus, one of skill in the art would have reasonably expected pMB75.6 to also be a potent stimulator of innate immunity in chickens.  
With respect to the phosphorothioate backbone, such is required when using CpG ODNs to protect them from degradation.  However, such is clearly not the case when using plasmids; albeit not having a phosphorothioate backbone, the CpGs in plasmids are potent stimulators of innate immunity.
Based on the teachings in the prior art as a whole, one of skill in the art would have reasonably expected to be successful in replacing Gomis’ CpG with pMB75.6.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warner (Protocols Reviews, 2008) was cited in response of the argument that pMB75.6 use in mice cannot translate to in ovo protection in chickens.  .
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633